    Case 2:15-cr-00707-SRB Document 524-1 Filed 01/24/19 Page 1 of 7



	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
                                    	
            United	States	v.	Abdul	Malik	Abdul	Kareem	
                                 	
                        2:15-cr-00707-SRB	
                                 	
                                 	
                                 	
                                 	
                         EXHIBIT	1	
   Case 2:15-cr-00707-SRB Document 524-1 Filed 01/24/19 Page 2 of 7



Drake Law, PLC                           4340 E. Indian School Rd., Ste. 21-113
                                         Phoenix, AZ 85018
                                         drakelawplc@gmail.com



                               September 6, 2018

Joseph E. Koehler, AUSA



      RE:    USA v. Abdul Malik Abdul Kareem
             2:15-cr-00707-SRB

      This is a follow-up to our conversations about requests for additional
governmental disclosure based upon revelations from the trial of Erick Jamal
Hendricks. It has taken Dan and me a bit to put this request together, but we
wanted to make the request in a fashion that makes it easier to understand what
we want and why we think it should be produced.

       The evidence and government assertions at the Hendricks trial, as well as
the government’s July 26, 2018, supplemental disclosures (## 867-898), which I
understand to be Jenckes Act disclosures related to undercover FBI agent
“Stephen Jane,” reveal facts that would put the defense and the entire case in a
new light. We believe this evidence should have been produced prior to trial as it
was “with the government’s possession, custody or control” and is “material to
preparing the defense” under Rule 16(a)(1)(E). See United States v. Hernandez-
Meza, 720 F.3d 760, 768 (9th Cir. 2013). As the court explained there, evidence
is material if it supports a defense or encourages the defense to abandon a
particular strategy.

       At the latest this information should have been produced during trial as
exculpatory or impeaching information to comport with the government’s
obligation under Brady v. Maryland, 373 US. 83, 87 (1963) and its progeny,
including Kyles v. Whitley, 514 U.S. 419, 433 (1995).

       The documents produced on July 26, 2018, are heavily redacted. As I
understand from our conversations, those redactions were done in connection
with the Hendricks trial. And, from what I understand, you have not seen the
information that was redacted or blacked out. In other words, you do not know
what is concealed nor how it might impact the defense.

      It appears that through no fault of your own, you are in no position to
discharge your obligation to ensure that all material information favorable to the
defense has been disclosed. Some of this information was classified but it is
    Case 2:15-cr-00707-SRB Document 524-1 Filed 01/24/19 Page 3 of 7

Letter to Joseph E. Koehler, AUSA Page 2                            September 6, 2018

unclear by whom or why. When you found out about the screenshots made by
undercover FBI agent Stephen Jane, you alerted Dan Maynard there was
information he probably wanted and, when the information was declassified, you
disclosed it. However, fault or the purposeful intent to suppress is immaterial.
The impact to the defense is the same regardless of the government’s good or bad
intent, purposeful or negligent suppression. Nor should it matter that the
information was classified; it was in the government’s possession and control.

The defense at trial included a claim that Mr. Abdul Kareem was targeted as a
defendant because the FBI was embarrassed by its failure to detect and disrupt
the plan to attack the contest in Garland, Texas. It wanted to bring a
prosecution of someone, the defense argued, and Mr. Abdul Kareem was selected
as that person. Further, the defense argued that: He was not part of the
planning/preparation for the attack; Mr. Abdul Kareem lacked the hallmarks of a
jihadi, unlike Simpson; Simpson was communicating with others, like Hendricks,
for his guidance on actions to attack the contest, not conspiring with Kareem; the
US had information that (should have) put it on notice about Simpson; the US
failed to appreciate the risk posed by Simpson until it was too late: the FBI could
have foiled the attack given the information it possessed.1


    1. The FBI must have been tracking Elton Simpson’s (“Simpson’s”) tweets or
       had the capacity to do so to some degree or it could not have associated the
       various monikers or handles to Simpson. (#891.) Those monikers include:
       1) Tawaakul, 2) juba1911, 3) The Sword & The Tongue, and Surespot user
       names such as juba8021 and juba2. Please disclose all electronic
       communications by Simpson under all those monikers, and any other
       monikers the FBI deemed associated to Simpson. This information may
       reveal Simpson’s plans, and the absence of any reference to Mr. Abdul
       Kareem tends to support his contention he was not involved in the
       planning of the attack. This could support the defense and lead to
       impeachment of Intelligence analyst Amy Vaughn or other government
       witnesses, including Evan Kohlman.

    2. Undercover agent “Stephen Jane” (“Jane”) indicated in an email
       communication on or about April 29, 2015, to a number of individuals that
       he thought “Juba1911,” aka Simpson, “should be of concern.” (#888.)
       Please disclose to whom (name, position of responsibility, and office
       assignment) he communicated this and what, if anything, those receiving
1
  Numerical references, e.g., #884, are to the page numbers assigned to the
government’s supplemental disclosure of July 26, 2018. The symbol “XX” refers to
something that has been redacted. “Jane” refers to undercover agent Stephen
Jane; “contest” refers to the drawing contest held in Garland, Texas at the Curtis
Culwell Center on May 3, 2015.
    Case 2:15-cr-00707-SRB Document 524-1 Filed 01/24/19 Page 4 of 7

Letter to Joseph E. Koehler, AUSA Page 3                            September 6, 2018

        his message did about that concern, such as place Simpson under
        surveillance, open an investigation of Simpson, or any other action based
        on Jane’s concern. Any such information, or the failure to take any action,
        tends to support Mr. Abdul Kareem’s defense. The identity, position, and
        office assignment of these individuals could lead to discovery of their
        communications on the subject, or any materials evidencing their
        participation in actions, or inaction. That information could confirm the
        defense claim or cause it to reevaluate use of that argument and could
        have been used to impeach Agent Whitson or other government witnesses
        concerning what the government learned about why Simpson should be of
        concern and what law enforcement did about it.

    3. In an email on or about April 29, 2015, Andrea D. Theobald wrote that she
       had time to do additional research and, as a result, she believes the person
       using the name “The Sword & The Tongue” is Elton Simpson and that
       Simpson uses Surespot user names such as juba8021 and juba2.” (#891.)
       She further believed that “@tawaakul is associated with Simpson.” Please
       disclose any research, documents, or reports that evidence or support her
       beliefs and associations. Such documents, or the lack of such documents
       as to Mr. Abdul Kareem, tend to support his defense or lead to
       impeachment of government witnesses.

    4. “Jane” wrote in an email on or about April 29, 2015 that “This morning, I
       gave my thoughts about juba1911 to Justin and why I think that juba1911
       should be of concern.” (#888.) Please disclose any research, documents, or
       reports that evidence or support the stated belief that “juba1911 should be
       of concern,” including any emails, notes, or electronic communications,
       other than as produced in ## 1-866. Such documents, or the lack of such
       documents as to Mr. Abdul Kareem, tend to support his defense and could
       be used to impeach government witnesses.

    5. “Jane” indicated in an email communication on or about May 3, 2015, that
       the trip to Dallas should be “a one-night trip assuming that a PX subject
       does not try to meet me.” (#883.) Please disclose to whom (name, position
       of responsibility, and office assignment) did he communicate this and
       what, if anything, did any of those receiving his message do upon its
       receipt? Please disclose any evidence, other than the supplemental
       disclosure, (##867-898), supports or undercuts Jane’s thought that the
       “PX” subject might try to meet him in Texas? Additionally, if Jane
       thought the Phoenix subject might try to meet him in Texas, what, if
       anything did he do about it? Any such materials indicating action or
       inaction would be material to the defense.
    Case 2:15-cr-00707-SRB Document 524-1 Filed 01/24/19 Page 5 of 7

Letter to Joseph E. Koehler, AUSA Page 4                            September 6, 2018

    6. “Jane” indicated in an email communication on or about May 3, 2015, that
       the “XX subject wants me to meet and go forth with the plan with the PX
       subject.” (#883.) Please disclose to whom (name, position of
       responsibility, and office assignment) did he communicate this and what,
       if anything, did any of those receiving his message do in response upon its
       receipt? Please disclose any documents or information evidence these
       communications (other than #883) and describe “the plan” as referenced in
       the email, or evidence of any response to or action taken following this
       email? Showing that “a plan” existed in the mind of “XX” involving the PX
       subject may support the defense claim that Mr. Abdul Kareem was not
       involved in planning the attack, others were.

    7. “Jane” wrote in an email on or about May 3, 2015, “With PX’s permission I
       could attempt to contact their subject and simply inquiry is he is at the
       event. Please advise if you want me to do so.” (#884.) Please identify who
       (name, position, assigned office) he contacted with this message, and what
       was the response? Please disclose any documents or information evidence
       the response and any actions taken as a result of the message. The fact
       that Phoenix FBI failed or refused to grant permission as requested by
       “Jane” could further support the defense and aided in the cross-
       examination and impeachment of Agent Whitson and other government
       witnesses.

    8. In an FBI report regarding the Garland Shooting Incident Review, a
       reference is made to JUBA1911 urging XX to “’go it alone during an act of
       worship’ (likely alluding to conducting an attack).” (#895.) Please disclose
       when was this comment allegedly made by JUBA1911, and any
       documents, investigative reports, or statements evidence this alleged
       statement by JUBA1911.

    9. In an FBI report regarding the Garland Shooting Incident Review, a
       reference is made that “On or about 04/23/15, an XX IA assessed
       JUBA1911 was a moniker for XX Elton Simpson.” (#895.) Please disclose
       any research, documents, or reports that evidence or support such
       statement. Such documents, or the lack of such documents as to Mr.
       Abdul Kareem, tend to support his defense. The date may be a
       typographical error, but it also may be that the FBI had associated
       Simpson with the juba1911 moniker 10 days before the attack in Garland,
       Texas, giving further support to the defense.

    10. Please disclose any documents, information, investigative reports, or
        research, other than as contained in the supplemental disclosures ##1-
        898, that led the FBI to conclude it was possible that Elton Simpson might
        travel to Garland, Texas in connection with the contest. Such information
    Case 2:15-cr-00707-SRB Document 524-1 Filed 01/24/19 Page 6 of 7

Letter to Joseph E. Koehler, AUSA Page 5                             September 6, 2018

        is material to and supports the defense and could have been used to
        impeach Agent Whitson and other government witnesses.

    11. Please disclose any documents, information, or records evidencing an FBI
        alert to authorities, including the FBI, in the Dallas area to “be on the
        lookout” for Simpson. This document, including information about which
        FBI office and which FBI employee(s) authored or sent the warning could
        lead to discovery of what the FBI knew and why it feared Simpson and
        others might attack or demonstrate at the Garland, Texas, contest. Such
        evidence would tend to support the defense at trial.

    12. “Stephen Jane” (“Jane”) sent numerous emails to others believed to be FBI
        employees, according to emails you produced. Much of the information
        concerning the persons who received the emails is redacted. Please
        disclose the names and locator information of the individual or individuals
        in the Phoenix Field Office of the FBI (Phoenix FBI) who were copied on
        any of the communications, and we want to know who received which
        emails. Knowing who was involved would allow us to contact the
        individual or individuals and request records, reports, or communications.
        Those documents could be reviewed to determine what, if anything, that
        individual(s) did in response to the communications, especially once Elton
        Simpson was suspected of communicating about the Garland, Texas
        contest or was marked as being of concern, as noted in “Stephen Jane’s”
        emails.

    13. “Jane” traveled to Garland, Texas. Presumably, he obtained
        authorization to do so. Please disclose any copies of any documents or
        information that reflect statements made by “Stephen Jane” in seeking
        authorization to travel to Garland, Texas, in connection with the Garland,
        Texas contest. This would include his request, and any authorization or
        approval of the request, as those would be based on the justification in the
        request. These records might reflect “Jane’s” purpose or justification for
        the travel, consistent or inconsistent with his testimony, and document
        what the FBI knew about Simpsons desire to attack or protest the contest.

    14. “Jane” testified during the Hendricks trial that he did not have
        authorization to communicate with Simpson and one of his emails (#884)
        seems to indicate he believed he needed permission of the Phoenix FBI to
        contact the “PX subj,” believed to be Simpson. Please disclose copies of
        any documents or communications authorizing or approving “Stephen
        Jane’s” communication with Elton Simpson or any individual using a
        moniker associated with Elton Simpson, as well as any documents or
        communications terminating “Jane’s” authorization to communicate with
    Case 2:15-cr-00707-SRB Document 524-1 Filed 01/24/19 Page 7 of 7

Letter to Joseph E. Koehler, AUSA Page 6                              September 6, 2018

        Simpson. This might have come from the Phoenix Field Office of FBI, or
        some other office.

    15. “Jane” testified that the FBI was in charge of the law enforcement
        security at the contest in Garland, Texas. Please disclose copies of any
        and all briefing notes and materials used in coordinating and informing
        law enforcement security for the event, including any photos, physical
        descriptions, maps or diagrams. These records may disclose what the FBI
        knew about threats to the contest and individuals associated with the
        threats.

        Please let me know in writing if you intend to respond to our request and
disclose any additional information, or whether you intend not to disclose the
requested information. If it is that latter as to some or all of the requests, I ask
that you respond promptly so I may raise the issue with the court. Please let me
know if you want a further description of the material and how it could fit in our
defense of the charges, and I will try to oblige. I trust that, with regard to much
of this material, you can appreciate its significance without further discussion.

        Thank you for your courtesy and professionalism in this matter.



                                Respectfully,


                                Daniel R Drake, Esq.
                                DRAKE LAW, PLC
Encls.
cc. Dan Maynard
